Citation Nr: 1418418	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right leg/ankle disability, claimed as secondary to service-connected left ankle disorder.  

2.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected left ankle disorder.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for scoliosis of the lumbar spine prior to October 14, 2011, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial compensable disability evaluation for left lower extremity radiculopathy prior to November 13, 2012, and in excess of 10 percent thereafter. 

5.  Entitlement to an increased disability evaluation for status post left ankle fracture, currently rated as 30 percent disabling.  

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge who presided over the hearing in Washington, DC, in January 2014.  A partial transcript of the hearing is of record.  As will be discussed in the remand portion of this decision, the Veteran should be afforded an additional opportunity to appear at another hearing if so desired.  

The issues of higher initial disability evaluations for scoliosis of the lumbar spine and left lower extremity radiculopathy as well as the issue for an increased evaluation for status post left ankle fracture and the issue of a TDIU are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Status post-surgery residuals of the right ankle and status post-surgical repair residuals of a right peroneal tendon are etiologically related to the service-connected left ankle fracture.  

2.  Degenerative joint/disc disease of the cervical spine is etiologically related to the service-connected left ankle fracture residuals.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals were caused/aggravated by the service-connected postoperative left ankle fracture.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, degenerative joint/disc disease of the cervical spine was caused/aggravated by the service-connected postoperative left ankle fracture.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition to the law and regulations governing direct service connection cited above, service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Right Leg/Ankle

The Veteran maintains that his current right leg and right ankle disorders are secondary to his service-connected left ankle disorder.  Service connection is currently in effect for a status post residual fracture of the left ankle.  

A review of the record reveals that the Veteran underwent surgery in November 2007 for chronic right ankle pain and right peroneal tendon dislocation.  The Veteran had right ankle arthroscopic extensive debridement; right ankle arthroscopic drilling of the talar OCD; right peroneal tendon debridement, tenolysis and repair; right peroneal tendon relocation via fibular osteotomy; and right calcaneal osteotomy.  

In an August 2009 letter, the Veteran's private physician, A. M., M.D., indicated that it was his medical opinion that the Veteran's right leg condition was proximately due to his left ankle injury.  He further stated that it was his belief that the Veteran's right ankle injury was not related to his left ankle injury.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2010.  Following examination, a diagnosis of status post-surgery of the right ankle was rendered.  

The examiner indicated that in terms of the pain from the right ankle secondary to the left, it was less likely as not that the injury to the right ankle was caused by a problem with the left ankle, as the history from the Veteran states that he walked with a particular gait for four to five years without any medical identification of this and so that did not seem to be a contributing factor to the right ankle secondary to the service injury.  

In a November 2011 report, R. F., M.D., indicated that he had reviewed the Veteran's entire claims folder and personally examined the Veteran.  Dr. F. provided a detailed medical history relating to the Veteran, referencing the claims file.  Following the detailed history, Dr. F. stated that it was his professional opinion that it was at least as likely as not that the Veteran's right ankle condition was proximately due to or the result of his service-connected left ankle fracture.  He indicated that the Veteran's left ankle fracture was not treated in a timely fashion, which led to leg shortening.  He stated that the leg shortening placed chronic strain on his right leg and ankle leading to a significant aggravation of his underlying scoliosis.  He reported that the development of arthritis occurred with years of abnormal stress placed on the right ankle causing repetitive trauma to the joint.  

Based upon the above, the evidence has satisfied the three elements necessary for a grant of service connection for status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals.  The evidence shows a current disability of status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals, a service-connected disability of left ankle fracture residuals, and medical evidence that is in relative equipoise on the question of relationship of status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals to the service-connected left ankle fracture residuals.  While the VA examiner indicated that it was less likely than not that the Veteran's right ankle disorder was related to the left ankle disorder, the November 2011 report from Dr. F., which was also based upon a complete review of the claims folder and a thorough examination of the Veteran along with providing a detailed history to support his opinions, places the medical evidence at least in equipoise as to whether the Veteran's service-connected left ankle disorder caused or aggravated the status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals, which requires resolving reasonable doubt in favor of the Veteran.  

Given the foregoing, and resolving reasonable doubt on the Veteran's behalf, service connection for status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals as secondary to the left ankle disorder, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Cervical Spine

The Veteran maintains that his current cervical spine disorder is secondary to his service-connected left ankle disorder.  Service connection is currently in effect for a status post residual fracture of the left ankle.  

A review of the record reveals that the Veteran has been diagnosed as having degenerative joint/disc disease of the cervical spine.  

In an August 2009 letter, the Veteran's private physician, A. M., M.D., indicated that it was his medical opinion that the Veteran's neck condition was proximately due to his left ankle injury.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2010.  Following examination, the examiner indicated that in terms of the relationship between a neck condition and the service-connected left ankle injury, it was less likely as not caused by a problem from the left ankle injury that occurred years ago. 

In a May 2011 letter, Dr. M. indicated that the aggravation ongoing pain that the Veteran had developed in his neck was a flow through from his original service-connected left ankle injury.  

In a November 2011 report, R. F., M.D., indicated that he had reviewed the Veteran's entire claims folder and personally examined the Veteran.  Dr. F. provided a detailed medical history relating to the Veteran, referencing numerous records in the claims folder.  Following the detailed history, Dr. F. indicated that the Veteran's left ankle fracture was not treated in a timely fashion, which led to leg shortening.  He stated that the leg shortening placed chronic strain on his neck leading to a significant aggravation of his underlying scoliosis.  

Dr. F further opined that that it was at least as likely as not that the Veteran's neck condition was proximately due to or the result of his service-connected left ankle condition. 

Based upon the above, the evidence has satisfied the three elements necessary for a grant of service connection for cervical spine degenerative joint/disc disease.  The evidence shows a current disability of cervical spine degenerative joint/disc disease, a service-connected disability of left ankle fracture residuals, and medical evidence that is in relative equipoise on the question of the relationship of the cervical spine degenerative joint/disc disease to the service-connected left ankle fracture residuals.  While the VA examiner indicated that it was less likely than not that the Veteran's cervical spine disorder was related to the left ankle disorder, the private medical opinions, including the November 2011 report from Dr. F., which was also based upon a complete review of the claims folder and a thorough examination of the Veteran along with providing a detailed history to support his opinion, places the medical evidence at least in equipoise as to whether the Veteran's service-connected left ankle disorder caused or aggravated the cervical degenerative joint/disc disease.  

Given the foregoing, and resolving reasonable doubt on the Veteran's behalf, service connection for cervical degenerative joint/disc disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

ORDER

Service connection for status post-surgery residuals of the right ankle and status post-surgical repair right peroneal tendon residuals is granted 

Service connection for degenerative joint/disc disease of the cervical spine is granted.


REMAND

As it relates to all remaining issues, the Board notes that while the Veteran was afforded a videoconference hearing in January 2014, the recording of the hearing appears to have malfunctioned resulting in only a partial transcript that identified the current issues on appeal with the transcript ending at that point.  As a result, the Veteran should be afforded an additional hearing if so desired.  The partial transcript is of record.  

As noted below, the Board has requested additional development with regard the remaining issues on appeal, to include requesting additional examinations on each issue.  If the Veteran does not desire an additional hearing, the remaining issues on appeal will be decided upon the evidence of record, including any additional development requested as part of this remand.  

As it relates to the claims of higher initial evaluations for scoliosis of the lumbar spine and left lower extremity radiculopathy, and the claim for an increased evaluation for the status post left ankle fracture, while the transcript, as it relates to testimony on these issues is not available, the Veteran's attorney indicated that the Veteran testified that the symptoms that he had with regard to each disorder had increased in severity since the time of the last VA examination.  

In this regard, VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required in order to determine the current severity of the Veteran's service-connected low back, left lower extremity, and left ankle disorders.  38 U.S.C.A. § 5103A(d) (West 2002).

As it relates to the claim for a TDIU, in addition to the Veteran claiming that the above disabilities have worsened, the Board has also now granted service connection for right ankle/leg and cervical spine disorders.   As such, the Veteran should be afforded an additional VA examination to determine if his service-connected disabilities render him unable to obtain or retain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran if he desires another hearing due to the availability of only a partial transcript being of record from the January 2014 hearing.  The Veteran is to be notified that if he does not desire an additional hearing, the appeal will be decided based upon the evidence of record, to include the additional development requested as part of this remand.  If the Veteran desires an additional hearing please schedule the hearing with notice of the hearing being placed in the record.

2.  The Veteran should be afforded a VA examination to assess the current manifestations (if any) of his lumbar spine, left lower extremity radiculopathy, and left ankle disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review. 

As it relates to the lumbar spine disorder, the examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

As to the left lower extremity radiculopathy, the examiner should render an opinion as to whether the Veteran's left lower extremity radiculopathy results in mild, moderate, severe or complete impairment.  

As to the left ankle, the examiner is to report all ranges of motion and to indicate if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

3.  The RO should schedule the Veteran for an appropriate VA examination(s) to help determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After reviewing the relevant documents in the claims file and examining the Veteran, the examiner is requested to offer the following opinion: 

Without regard to the Veteran's age or the impact of any non-service-connected disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment? (The service-connected disabilities are left and right ankle disorders, scoliosis, right leg disorder, and left lower extremity radiculopathy.)

The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders.  The VA examiner should provide a rationale for all opinions offered, with reference to pertinent evidence.

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


